Filed 1/30/15 In re William K. CA1/3
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE



In re WILLIAM K., a Person Coming
Under the Juvenile Court Law.

THE PEOPLE,
                                                                         A142862
         Plaintiff and Respondent,
                   v.                                                    (Solano County
                                                                         Super. Ct. No. J41819)
WILLIAM K.,
         Defendant and Appellant.


         The now 18-year-old appellant (the minor) appeals from an order finding him in
violation of the terms of probation imposed on him by the juvenile court. His attorney has
asked this court for an independent review of the record to determine whether there are
any arguable issues for review. (Anders v. California (1967) 386 U.S. 738, 744; People v.
Kelly (2006) 40 Cal. 4th 106, 119; People v. Wende (1979) 25 Cal. 3d 436, 441-442.) The
minor was informed of his right to file a supplemental brief, which he has not done. Upon
independent review of the record, we conclude no arguable issues are presented for
review and affirm the judgment.
                                        Facts and Procedural History
         In May 2013, the minor was declared a ward of the court following his admission
to misdemeanor battery. (Pen. Code, § 243, subd. (d).) The court placed him on probation
and released him to his mother’s custody. In October 2013, he was continued as a ward of


                                                             1
the court following his admission to felony battery. The court committed him to the
Changing Paths residential program for four months, after which he was released home
on probation. As a condition of probation, the minor was required to obey all laws, attend
school regularly, report to his probation officer, abstain from the use of drugs and
alcohol, submit to drug and alcohol testing, submit a DNA sample, not associate with
gangs, and not acquire gang-related tattoos.
       In June 2014, the probation department filed a petition alleging the minor violated
his probation by (1) testing positive for marijuana in April 2014; (2) failing to attend
school regularly; (3) missing scheduled appointments with his probation officer in April
and May 2014; (4) failing to submit a DNA sample; and (5) failing to drug test. A
supplemental report alleged a sixth violation: newly acquired gang-related tattoos.
       A contested probation violation hearing was held in July 2014. The minor’s
probation officer testified that the minor was subjected to a routine drug test in April
2014 and tested positive for marijuana, according to a report she received. The officer
further testified that she went to the minor’s school several times and found him absent.
When the officer spoke to the minor about his absences, he admitted not attending school
but claimed he was waiting to be admitted to another school, which he never was. The
officer testified that she mailed notice to defendant of appointments on April 30 and May
7, 2014 for DNA and drug testing but he failed to appear. The officer testified that a
DNA test was not conducted until the minor was placed in custody on the probation
violation petition but the minor said he submitted a DNA test months earlier during his
time at juvenile hall. The officer testified that she saw new tattoos on the minor when he
was taken into custody. The minor’s neck was tattooed with the initials B and S, which
the minor said represented Brown Street. Brown Street is a Norteño street gang, the
officer testified. Also, the minor’s arm was tattooed with a scroll with the words “barrio”
and “norte.”
       The court found the minor violated probation by failing to attend school regularly,
missing scheduled appointments, failing to drug test, and acquiring gang-related tattoos.
The court found insufficient evidence to sustain the allegations of marijuana use and


                                               2
failure to submit a DNA sample. At the August 2014 dispositional hearing, the court
continued the minor’s wardship and placed him in the New Foundations substance abuse
treatment program. The minor filed a timely notice of appeal.
                                        Discussion
       We have reviewed the record in its entirety and find no arguable claims of error.
The minor was represented by capable counsel in the probation violation proceedings and
substantial evidence supports the court’s findings that the minor violated his probation.
The court did not abuse its discretion in continuing the minor as a ward of the court and
placing him in a substance abuse treatment program.
                                       Disposition
       The order is affirmed.



                                                 _________________________
                                                 Pollak, Acting P. J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                             3